Citation Nr: 1326251	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for a lumbar spine disorder, claimed as secondary to the service-connected right great toe disability.  

2.  Whether there is new and material evidence to reopen a claim of service connection for a left knee disorder, claimed as secondary to the right great toe disability.  

3.  Entitlement to service connection for a circulatory problem of the right foot, claimed as secondary to the right great toe disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service connection for a left knee disorder and a claim of entitlement to service connection for a lumbar spine disorder were denied in September 2002.  The Veteran was notified of the decision but did not appeal.  

2.  Evidence presented since the September 2002 decision does not raise a reasonable possibility of substantiating the claim of service connection for the left knee disorder.

3.  Evidence presented since the September 2002 decision does not raise a reasonable possibility of substantiating the claim of service connection for the lumbar spine disorder.

4.  The Veteran does not have a circulatory disorder of the right foot.  



CONCLUSIONS OF LAW

1.  The September 2002 decision denying the claim to reopen the issue of entitlement to service connection for a left knee disorder and the claim of entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is not new and material; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder is not new and material; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The criteria for service connection of a circulatory problem of the right foot have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the claim of service connection for a circulatory problem, the RO's January 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to this issue. 

With respect to the claims to reopen, the RO's March 2009 letter advised the Veteran of generic and issue-specific notice of the evidence and information necessary to reopen the claims and notice of the type of information and evidence needed to establish disability rating and effective dates.  See Dingess/Hartman, 19 Vet. App. at 486.  The Board acknowledges that the letter did not provide the Veteran with notice of the evidence and information necessary to establish the underlying claims of service connection.  The February 2010 statement of the case provided the appellant with the relevant regulations for the underlying service connection claims, however, and the record shows that the claim was subsequently readjudicated and that the appellant has been represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, the February 2010 Form 9 reveals that the Veteran has actual knowledge of the "things [that] must be shown" to merit service connection.  Thus, the Board finds that the Veteran had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

In addition, the duty to assist the Veteran has been satisfied.  VA assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony, and upon learning the Veteran was unable to report for hearings, scheduled an informal hearing conference between a decision review officer (DRO) and the Veteran's representative.  The Veteran's service treatment records, as well as identified post-service medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with a VA "foot" examination in August 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the record does not reflect an explicit determination as to the existence of a circulatory disorder, the examination was of the right foot, which is the location of the reported circulatory problem, and the examination record reveals the findings necessary to determine the existence of a circulatory disorder.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 


Claims to Reopen

Claims of service connection for a left knee disorder were previously denied, most recently by the RO in a September 2002 decision.  A claim of service connection for a lumbar spine disorder was also denied by the RO in the September 2002 decision.  The September 2002 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The Board acknowledges that the Veteran submitted a statement and copies of non-VA treatment records in May 2003, within a year of issuance of the September 2002 rating decision.  The statement cannot be interpreted as a notice of disagreement with the September 2002 decision:  the statement does not reference the September 2002 decision with respect to either claim or suggest a desire to appeal the denial of the claims.  To this extent, the Board notes that the Veteran, in an accompanying statement, explicitly reports disagreement with a different matter, which indicates that the Veteran did not intend the May 2003 statement to service as a notice of disagreement with respect to the September 2002 denial of the claim to reopen or the claim of entitlement to service connection.  Furthermore, the statement and treatment records are not "new and material evidence" which would prevent the September 2002 decision from becoming final:   the statement is cumulative of previously considered statements, and the only nonduplicative treatment records were not pertinent.  As such, this additional evidence does not prevent the claims from becoming final.  See 38 C.F.R. § 3.156(b).

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Lumbar Spine Disorder

The basis for the previous denial was that there was no medical evidence of a lumbar spine disorder.  Evidence considered at the time of the prior decision included service and post-service medical records and histories from the Veteran of symptoms involving the lumbar spine.   

Evidence associated with the record in conjunction with the claim to reopen includes "new" evidence in the form of statements from the Veteran and non-VA medical records, to include an October 2004 X-ray report revealing normal findings for the lumbar spine.  This evidence is not material because it fails to cure the defects presented by the previous decisions, namely the lack of probative evidence of a lumbar spine disorder.  The new evidence, which does not reveal any treatment for the reported lumbar spine symptoms, is cumulative of previously considered evidence, which already reflected the Veteran's histories of lumbar spine symptoms but no objective findings or diagnoses of a lumbar spine disorder.  

In sum, the evidence submitted since the last final denial does not raise a possibility of substantiating that the Veteran has a service-connectable lumbar spine disorder.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, the evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder is not new and material, and therefore, the claim is not reopened.  


Left Knee Disorder

The basis for the previous denials was that although the evidence documented findings of a post-service left knee disorder, the evidence did not indicate that the left knee disorder was incurred in service or causally related to service or was secondary to the service-connected right great toe disability.  Evidence considered at the time of the prior decisions included service and post-service medical records, including X-ray reports, an April 1982 VA examination record, and statements from the Veteran reporting a diagnosis of arthritis of the knees during service and the  development of a left knee disorder due to an altered gait caused by the right great toe disability.  

Evidence associated with the record in conjunction with the claim to reopen includes "new" evidence in the form of statements from the Veteran, an August 2009 VA "foot" examination, and non-VA treatment records, to include a January 2006 magnetic resonance imaging (MRI) report reflecting evidence of arthritis.  However, this evidence is not material because it fails to cure the defects presented by the previous decisions, namely the lack of probative evidence that the left knee disorder is related to service or is secondary to the service-connected right great toe disability, to include any associated gait abnormality.  The new evidence is cumulative of previously considered evidence, which already reflected treatment for the left knee, diagnoses associated with the left knee, and medical findings of an altered gait due to the right great toe disability and revealed histories from the Veteran attributing the left knee disorder to an altered gait from the right great toe disability.  

In sum, the evidence submitted since the last final denial does not raise a possibility of substantiating that the left knee disorder is related to service, either through date of onset or causation, or is secondary to the service-connected right great toe disability.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, the evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is not new and material, and therefore, the claim is not reopened.  

Service Connection

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board has carefully reviewed the record but finds no probative evidence of a circulatory disorder at any point during the pendency of the claim.  The medical record does not reveal any medical findings or diagnoses of a circulatory disorder during the claim period, and the Veteran has not alleged that there are outstanding treatment records reflecting such a diagnosis.  Furthermore, the record does not include competent evidence suggestive of a circulatory disorder:  the Veteran has not reported the existence of any symptoms suggestive of a circulatory disorder, and the August 2009 VA examination record documents that the foot had hair over the toes, no skin changes, and a good pulse, and no circulatory disorder was identified.  The Board acknowledges that the Veteran believes he has a circulatory disorder as a result of the service-connected right great toe disability, namely the altered gait resulting from the right great toe disability or the bone adhesion associated with the right great toe disability.  The record does not suggest that the Veteran possesses the specialized medical knowledge necessary to render a diagnosis of a circulatory disorder, however.  The Veteran is not providing statements related to the existence of a simple disorder, or even statements related to the existence of symptoms suggestive of a circulatory disorder, but is rendering an opinion as to whether he has a circulatory disorder, which requires specialized evaluation and is a matter of medical complexity.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board concludes that the Veteran's statements do not constitute competent evidence on which the Board can make a service connection determination. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of a current disability, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Accordingly, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a lumbar spine disorder, and the appeal is denied. 

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a left knee disorder, and the appeal is denied. 

Service connection for a circulatory problem is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


